Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 4/12/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 16-18 has/have been amended;
Claim(s) 19-27 is/are new;
Claim(s) 1-27 is/are presently pending.
The amendment(s) to the claim(s) is sufficient to overcome the double patenting rejection from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered and is correct with regard to the reference(s) cited not teaching the amended claim element(s). However, a new ground of rejection necessitated by the amendment is presented which prevents allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-27 recite the preamble of “The method according to claim 18”; however, claim 18 does not recite a method but a “program for causing a computer of a measuring apparatus to execute”. Therefore, the preamble of the instant claims lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8, 11-13, 17-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura (US 20100240973 A1; 9/23/2010; cited in previous office action) in view Eisen (US 20140200423 A1; 7/17/2014). 
Regarding claim 1, Presura teaches a measuring apparatus comprising: 
a first laser light source for emitting laser light of a first wavelength (Fig. 1; Fig. 4; [0031]-[0032]); 
a second laser light source for emitting laser light of a second wavelength different from the first wavelength (Fig. 1; Fig. 4; [0031]-[0032]); 
an optical detector for receiving scattered laser light from a measured part (Fig. 1; Fig. 4; [0010]; [0031]; [0057]).
Presura does not teach the first laser light source, the second laser light source and the optical detector being disposed in the measuring apparatus on the same side of the measured part. Note that Presura teaches reflected laser light can be detected and utilized ([0010]; [0016]). However, Eisen teaches in the same field of endeavor (Abstract; Fig. 18) the first laser light source, the second laser light source and the optical detector being disposed in the measuring apparatus on the same side of the measured part (Fig. 16D; [0073] “both light sources 50A and 50B may be laser diodes and detector 52 is arranged do detect light emitted thereof to determine PPG data…at least two light sources 50 may comprise… two laser diodes with different wavelengths… FIG. 16D illustrates a configuration in which light sources 50 are within dome 40, for example, a LED 50A and another LED 50B or a coherent light source 71 with its detector 73 which transmit light that is reflected by the ulna to detector 52.”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Presura to include this feature as taught by Eisen because this enables measuring of PPG via reflection mode ([0073]). 
In the combination of Presura and Eisen, Presura teaches a controller (Fig. 1, 12; Fig. 4, 12; [0051]; [0055]) configured to calculate a first value based on an output of the optical detector that is based on received scattered laser light of the first wavelength, calculate a second value based on an output of the optical detector that is based on received scattered laser light of the second wavelength ([0032]), and measure oxygen saturation based on a ratio of the first value to the second value ([0003]; [0032]; [0036]; [0045]).
Claim 17 is rejected under substantially the same basis as claim 1 above since it is related as process of use.
Claim 18 is rejected under substantially the same basis as claim 1 above since it is related as computer implemented process of use.
Regarding claim 2, in the combination of Presura and Eisen, Presura teaches wherein the laser light of the first wavelength is red light, and the laser light of the second wavelength is near infrared light ([0031]-[0032]).
Regarding claim 3, in the combination of Presura and Eisen, Presura teaches wherein the oxygen saturation is percutaneous arterial oxygen saturation, SoO2 (Fig. 1; [0003]; [0036] “more oxygen is in the artery”).
Regarding claim 4, in the combination of Presura and Eisen, Presura teaches wherein a difference between an absorbance of oxyhemoglobin and an absorbance of reduced hemoglobin with respect to the first wavelength is greater than a difference between an absorbance of oxyhemoglobin and an absorbance of reduced hemoglobin with respect to the second wavelength ([0003]; [0036]).
Regarding claim 5, in the combination of Presura and Eisen, Presura teaches wherein the scattered laser light of the first wavelength is the laser light of the first wavelength subjected to Doppler shift, and the scattered laser light of the second wavelength is the laser light of the second wavelength subjected to Doppler shift ([0033]-[0034]).
Regarding claim 6, in the combination of Presura and Eisen, Presura teaches wherein the second value indicates a blood flow amount ([0031]-[0033]; [0057]).
Regarding claim 8, in the combination of Presura and Eisen, Presura teaches wherein the optical detector includes a first optical detector capable of detecting the scattered laser light of the first wavelength and a second optical detector capable of detecting the scattered laser light of the second wavelength (Fig. 1, photodiodes 7, 8; [0031]-[0032]).
Regarding claim 11, in the combination of Presura and Eisen, Presura teaches wherein a first value P1 is calculated from one of

    PNG
    media_image1.png
    95
    287
    media_image1.png
    Greyscale

where K represents a proportionality constant, I x I represents a mean square of an intensity of a received light signal, f represents a frequency, and P(f) represents a power spectrum of a beat signal ([0049] “integrated”).
Regarding claim 12, in the combination of Presura and Eisen, Presura teaches wherein a second value P2 is calculated from one of

    PNG
    media_image2.png
    93
    270
    media_image2.png
    Greyscale

where K represents a proportionality constant, I x I represents a mean square of an intensity of a received light signal, f represents a frequency, and P(f) represents a power spectrum of a beat signal ([0049] “integrated”).
Regarding claim 13, in the combination of Presura and Eisen, Presura teaches wherein the controller calculates the oxygen saturation from (the first value / the second value) x 100 ([0003]; [0019]; [0032] “conventional and well known way in order to determine the oxygenation of blood by pulse oximetry”; the recited formula is well known to calculate oxygenation for PPG measurement).
Regarding claim 19, in the combination of Presura and Eisen, Eisen teaches wherein the first laser light source, the second laser light source and the optical detector are disposed at a same end of the measuring apparatus and proximate to each other (Fig. 16A-17A).
Claim 22 is rejected under substantially the same basis as claim 19 above.
Claim 25 is rejected under substantially the same basis as claim 19 above.
Regarding claim 20, in the combination of Presura and Eisen, Eisen teaches wherein the optical detector includes a first optical detector and a second optical detector (Fig. 16A-16D; detectors at 73 and 52; [0073]); and
the first laser light source and the first optical detector are adjacent to each other, and the second laser light source and the second optical detector are adjacent to each other (Fig. 16A-16D; detectors at 73 and 52 with light sources 71 and 50A or 50B; [0073]).
Claim 23 is rejected under substantially the same basis as claim 20 above.
Claim 26 is rejected under substantially the same basis as claim 20 above.
Regarding claim 21, in the combination of Presura and Eisen, Eisen teaches the optical detector is disposed between the first and second laser light sources (Fig. 16D; [0073]).
Claim 24 is rejected under substantially the same basis as claim 21 above.
Claim 27 is rejected under substantially the same basis as claim 21 above.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura and Eisen as applied to claim 5 above, in view of Shiho (US 20170251962 A1; Filed 2/28/2017; cited in previous office action).
Regarding claim 7, the combination of Presura and Eisen does not teach wherein the controller estimates a likelihood that a subject gets altitude sickness based on the oxygen saturation and a blood flow amount. However, Shiho teaches in the same field of endeavor (Abstract; Fig. 6; Fig. 13) wherein the controller estimates a likelihood that a subject gets altitude sickness based on the oxygen saturation and a blood flow amount (Fig. 13-14; [0052]; [0057]-[0059]; [0109]; [0171]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Presura and Eisen to include this feature as taught by Shiho because this enables monitoring and alerting for potential altitude sickness from oxygen saturation and blood flow measurements ([0004]; [0007]; Fig. 13-14).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura and Eisen as applied to claim 1 above, in view of Umekawa (US 20170273575 A1; Filed 8/2/2016; cited in previous office action).
Regarding claim 9, in the combination of Presura and Eisen, Presura teaches wherein the optical detector is capable of detecting both the scattered laser light of the first wavelength and the scattered laser light of the second wavelength ([0031]-[0032]).
The combination of Presura and Eisen does not teach the first laser light source and the second laser light source respectively emit at different timings. However, Umekawa teaches in the same field of endeavor (Abstract) the first laser light source and the second laser light source respectively emit at different timings (Fig. 13-16; [0068]; [0101]-[0109]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Presura and Eisen to include this feature as taught by Umekawa because this can save power ([0113]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura and Eisen as applied to claim 1 above, in view of Kwon (US 20170095168 A1; Filed 8/25/2016; cited in previous office action).
Regarding claim 10, in the combination of Presura and Eisen, Presura does not teach at least any one of a cerebral blood flow meter capable of measuring a cerebral blood flow, a sphygmomanometer capable of measuring blood pressure, and a thermometer capable of measuring body temperature. However, Kwon teaches in the same field of endeavor (Abstract; Fig. 1-2) at least any one of a cerebral blood flow meter capable of measuring a cerebral blood flow, a sphygmomanometer capable of measuring blood pressure, and a thermometer capable of measuring body temperature (Fig. 12; [0086]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Presura and Eisen to include this feature as taught by Kwon because this enables measuring additional vital sign of temperature along with PPG (Fig. 12).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura and Eisen as applied to claim 1 above, in view of Bechtel (US 20130317331 A1; 11/28/2013; cited in previous office action).
Regarding claim 14, the combination of Presura and Eisen does not teach wherein the controller calculates the oxygen saturation by performing predetermined weighting of a value of (first value / second value). However, Bechtel teaches in the same field of endeavor (Abstract) calculating the oxygen saturation by performing predetermined weighting of a value of (first value / second value) ([0073]-[0075]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Presura and Eisen to include this feature as taught by Bechtel because this enables correcting for noise ([0073]-[0075]).
Regarding claim 15, the combination of Presura and Eisen does not teach wherein the controller calculates the oxygen saturation by using a table for converting a value of (first value / second value) into the oxygen saturation. However, Bechtel teaches in the same field of endeavor (Abstract) calculating the oxygen saturation by using a table for converting a value of (first value / second value) into the oxygen saturation ([0012]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Presura and Eisen to include this feature as taught by Bechtel because this enables finding the best fit for the measured data ([0012]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura and Eisen as applied to claim 1 above, in view of Shimuta (US 20170027459 A1; 2/2/2017; cited in previous office action).
Regarding claim 16, in the combination of Presura and Eisen, Presura does not teach wherein the first laser light source is configured to emit the laser light of the first wavelength to a superficial temporal artery and the second laser light source is configured to emit the laser light of the second wavelength to the superficial temporal artery. For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. However, Shimuta teaches in the same field of endeavor (Abstract; Fig. 3) wherein the first laser light source is configured to emit the laser light of the first wavelength to a superficial temporal artery and the second laser light source is configured to emit the laser light of the second wavelength to the superficial temporal artery ([0077] “laser”; [0085] “superficial temporal artery”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Presura and Eisen to include these features as taught by Shimuta because this enables measuring at the superficial temporal artery ([0085]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792